Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties herein:
IT IS HEBEBY STIPULATED, CONSENTED, AND AGBEED by and between the attorneys for the respective parties herein that:
1. The involved merchandise consists of decafluorobiphenyl and hexafluorobenzene exported from England on or about January 9, 1964 and June 12,1964.
2. No similar competitive article to the imported merchandise was manufactured or produced in the United States on or about the dates of exportation of the involved merchandise.
3. $336.00 per kilo, net packed is the price at the time of exportation to the United States of the merchandise undergoing appraisement at which such or similar merchandise was freely sold or, in the absence of sales, offered for sale in the principal market of the United States, for domestic consumption, packed ready for delivery, in the usual wholesale quantities and in the ordinary course of trade with allowances made for any commission usually paid or agreed to be paid, or the addition for profit and general expenses, the usual costs of transportation, insurance and expenses incurred with respect to the merchandise from the place of shipment to the place of delivery, and the Customs duties and other Federal taxes.
4. Any claims in the appeals for reappraisement affecting any merchandise other than hereinabove named are waived and abandoned, and the above appeals for reappraisement are submitted.
On the agreed facts, I find and hold United States value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the merchandise here in question and that such value was $336 per kilo, net packed.
Judgment will issue accordingly.